

115 S485 IS: Stewardship End Result Contracting Improvement Act of 2017
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 485IN THE SENATE OF THE UNITED STATESMarch 1, 2017Mr. Flake (for himself, Mr. Heinrich, Mr. McCain, Mr. Risch, Mr. Crapo, Mr. Gardner, Mr. Heller, Mr. Barrasso, Mr. Daines, Mr. Tester, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Healthy Forests Restoration Act of 2003 to provide cancellation ceilings for
			 stewardship end result contracting projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stewardship End Result Contracting Improvement Act of 2017.
		2.Stewardship
				end result contracting projects
 (a)Cancellation ceilingsSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended— (1)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively;
 (2)by inserting after paragraph (4) the following:  (5)Cancellation ceilings (A)In generalThe Chief and the Director may obligate funds to cover any potential cancellation or termination costs for an agreement or contract under subsection (b) in stages that are economically or programmatically viable.
							(B)Notice
								(i)Submission to
 congressNot later than 30 days before entering into a multiyear agreement or contract under subsection (b) that includes a cancellation ceiling in excess of $25,000,000, but does not include proposed funding for the costs of cancelling the agreement or contract up to the cancellation ceiling established in the agreement or contract, the Chief and the Director shall submit to the Committees on Energy and Natural Resources and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Natural Resources and Agriculture of the House of Representatives a written notice that includes—
 (I)(aa)the cancellation ceiling amounts proposed for each program year in the agreement or contract; and
 (bb)the reasons for the cancellation ceiling amounts proposed under item (aa);
 (II)the extent to which the costs of contract cancellation are not included in the budget for the agreement or contract; and
 (III)a financial risk assessment of not including budgeting for the costs of agreement or contract cancellation.
									(ii)Transmittal to
 OMBAt least 14 days before the date on which the Chief and Director enter into an agreement or contract under subsection (b), the Chief and Director shall transmit to the Director of the Office of Management and Budget a copy of the written notice submitted under clause (i).; and
 (3)in paragraph (6) (as redesignated by paragraph (1)), by striking , the Chief may and inserting and section 2(a)(1) of the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 602(a)(1)), the Chief and the Director may. (b)Excess offset valueSection 604(g)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(g)(2)) is amended by striking subparagraphs (A) and (B) and inserting the following:
				
 (A)use the excess to satisfy any outstanding liabilities for cancelled agreements or contracts; or
 (B)if there are no outstanding liabilities under subparagraph (A), apply the excess to other authorized stewardship projects..
 (c)ReportingSection 604(i) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(i)) is amended by striking Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives and inserting Committees on Energy and Natural Resources and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Natural Resources and Agriculture of the House of Representatives.